                                                                    JS-6
1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10                                     WESTERN DIVISION
11

12   AMBER J. C.,                           )    No. CV 20-4851-ODW (PLA)
                                            )
13                       Plaintiff,         )    JUDGMENT
                                            )
14                  v.                      )
                                            )
15   ANDREW M. SAUL, COMMISSIONER           )
     OF SOCIAL SECURITY                     )
16   ADMINISTRATION,                        )
                                            )
17                       Defendant.         )
                                            )
18

19        Pursuant to the Order Accepting Magistrate Judge’s Report and Recommendation,
20        IT IS ADJUDGED that the Commissioner’s denial of benefits is reversed, and this action
21   is remanded to defendant for further proceedings consistent with the Report and
22   Recommendation.
23
               July 6, 2021
24   DATED: _________________________           ________________________________________
                                                ________________
                                                               ____
                                                                  __
                                                                   _____
                                                                       _ ________________
                                                      HONORABLE
                                                      HONORABL    OTIS
                                                               LE OT
                                                                  O  IS
                                                                      S D. WRIGHT, II
25                                                   UNITED STATES DIDISTRICT
                                                                     D STRICT JUDGE
26

27

28
